
	

113 S1205 IS: Local Energy Supply and Resiliency Act of 2013
U.S. Senate
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1205
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2013
			Mr. Franken introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To reduce energy waste, strengthen energy system
		  resiliency, increase industrial competitiveness, and promote local economic
		  development by helping public and private entities to assess and implement
		  energy systems that recover and use waste heat and local renewable energy
		  resources.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Local Energy Supply and Resiliency
			 Act of 2013.
		2.Findings and
			 purposes
			(a)FindingsCongress finds that—
				(1)a quantity of
			 energy that is more than—
					(A)27 percent of the
			 total energy consumption in the United States is released from power plants in
			 the form of waste heat; and
					(B)36 percent of the
			 total energy consumption in the United States is released from power plants,
			 industrial facilities, and other buildings in the form of waste heat;
					(2)waste heat can
			 be—
					(A)recovered and
			 distributed to meet building heating or industrial process heating
			 requirements;
					(B)converted to
			 chilled water for air conditioning or industrial process cooling; or
					(C)converted to
			 electricity;
					(3)renewable energy
			 resources in communities in the United States can be used to meet local thermal
			 and electric energy requirements;
				(4)use of local
			 energy resources and implementation of local energy infrastructure can
			 strengthen the reliability and resiliency of energy supplies in the United
			 States in response to extreme weather events, power grid failures, or
			 interruptions in the supply of fossil fuels;
				(5)use of local
			 waste heat and renewable energy resources—
					(A)strengthens
			 United States industrial competitiveness;
					(B)helps reduce
			 reliance on fossil fuels and the associated emissions of air pollution and
			 carbon dioxide;
					(C)increases energy
			 supply resiliency and security; and
					(D)keeps more energy
			 dollars in local economies, thereby creating jobs;
					(6)district energy
			 systems represent a key opportunity to tap waste heat and renewable energy
			 resources;
				(7)district energy
			 systems are important for expanding implementation of combined heat and power
			 (CHP) systems because district energy systems provide infrastructure for
			 delivering thermal energy from a CHP system to a substantial base of end
			 users;
				(8)district energy
			 systems serve colleges, universities, hospitals, airports, military bases, and
			 downtown areas;
				(9)district energy
			 systems help cut peak power demand and reduce power transmission and
			 distribution system constraints by—
					(A)shifting power
			 demand through thermal storage;
					(B)generating power
			 near load centers with a CHP system; and
					(C)meeting air
			 conditioning demand through the delivery of chilled water produced with heat
			 generated by a CHP system or other energy sources;
					(10)evaluation and
			 implementation of district energy systems—
					(A)is a complex
			 undertaking involving a variety of technical, economic, legal, and
			 institutional issues and barriers; and
					(B)often requires
			 technical assistance to successfully navigate these barriers; and
					(11)a major
			 constraint to the use of local waste heat and renewable energy resources is a
			 lack of low-interest, long-term capital funding for implementation.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to encourage the
			 use and distribution of waste heat and renewable thermal energy—
					(A)to reduce fossil
			 fuel consumption;
					(B)to enhance energy
			 supply resiliency, reliability, and security;
					(C)to reduce air
			 pollution and greenhouse gas emissions;
					(D)to strengthen
			 industrial competitiveness; and
					(E)to retain more
			 energy dollars in local economies; and
					(2)to facilitate the
			 implementation of a local energy infrastructure that accomplishes the goals
			 described in paragraph (1) by—
					(A)providing
			 technical assistance to evaluate, design, and develop projects to build local
			 energy infrastructure; and
					(B)facilitating
			 low-cost financing for the construction of local energy infrastructure through
			 the issuance of loan guarantees.
					3.Definitions
			(1)Combined heat
			 and power systemThe term combined heat and power
			 system or CHP system means generation of electric energy
			 and heat in a single, integrated system that meets the efficiency criteria in
			 clauses (ii) and (iii) of section 48(c)(3)(A) of the Internal Revenue Code of
			 1986, under which heat that is conventionally rejected is recovered and used to
			 meet thermal energy requirements.
			(2)District energy
			 systemThe term district energy system means a
			 system that provides thermal energy to buildings and other energy consumers
			 from 1 or more plants to individual buildings to provide space heating, air
			 conditioning, domestic hot water, industrial process energy, and other end
			 uses.
			(3)Loan guarantee
			 programThe term Loan Guarantee Program means the
			 Local Energy Infrastructure Loan Guarantee Program established under section
			 5.
			(4)Local energy
			 infrastructureThe term local energy infrastructure
			 means a system that—
				(A)recovers or
			 produces useful thermal or electric energy from waste energy or renewable
			 energy resources;
				(B)generates
			 electricity using a combined heat and power system;
				(C)distributes
			 electricity in microgrids;
				(D)stores thermal
			 energy; or
				(E)distributes
			 thermal energy or transfers thermal energy to building heating and cooling
			 systems via a district energy system.
				(5)MicrogridThe
			 term microgrid means a group of interconnected loads and
			 distributed energy resources within clearly defined electrical boundaries
			 that—
				(A)acts as a single
			 controllable entity with respect to the grid; and
				(B)can connect and
			 disconnect from the grid to enable the microgrid to operate in both
			 grid-connected or island-mode.
				(6)Renewable
			 energy resourceThe term renewable energy resource
			 means—
				(A)closed-loop and
			 open-loop biomass (as defined in paragraphs (2) and (3), respectively, of
			 section 45(c) of the Internal Revenue Code of 1986);
				(B)gaseous or liquid
			 fuels produced from the materials described in subparagraph (A);
				(C)geothermal energy
			 (as defined in section 45(c)(4) of such Code);
				(D)municipal solid
			 waste (as defined in section 45(c)(6) of such Code); or
				(E)solar energy
			 (which is used, undefined, in section 45 of such Code).
				(7)Renewable
			 thermal energyThe term renewable thermal energy
			 means—
				(A)heating or
			 cooling energy derived from a renewable energy resource;
				(B)natural sources
			 of cooling such as cold lake or ocean water; or
				(C)other renewable
			 thermal energy sources, as determined by the Secretary.
				(8)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(9)Thermal
			 energyThe term thermal energy means—
				(A)heating energy in
			 the form of hot water or steam that is used to provide space heating, domestic
			 hot water, or process heat; or
				(B)cooling energy in
			 the form of chilled water, ice or other media that is used to provide air
			 conditioning, or process cooling.
				(10)Waste
			 energyThe term waste energy means energy
			 that—
				(A)is contained
			 in—
					(i)exhaust gases,
			 exhaust steam, condenser water, jacket cooling heat, or lubricating oil in
			 power generation systems;
					(ii)exhaust heat,
			 hot liquids, or flared gas from any industrial process;
					(iii)waste gas or
			 industrial tail gas that would otherwise be flared, incinerated, or
			 vented;
					(iv)a
			 pressure drop in any gas, excluding any pressure drop to a condenser that
			 subsequently vents the resulting heat;
					(v)condenser water
			 from chilled water or refrigeration plants; or
					(vi)any other form
			 of waste energy, as determined by the Secretary; and
					(B)(i)in the case of an
			 existing facility, is not being used; or
					(ii)in the case of a new facility, is
			 not conventionally used in comparable systems.
					4.Technical
			 assistance program
			(a)Establishment
				(1)In
			 generalThe Secretary shall establish a program to disseminate
			 information and provide technical assistance, directly or through grants
			 provided so that recipients may contract to obtain technical assistance, to
			 assist eligible entities in identifying, evaluating, planning, and designing
			 local energy infrastructure.
				(2)Technical
			 assistanceThe technical assistance under paragraph (1) shall
			 include assistance with 1 or more of the following:
					(A)Identification of
			 opportunities to use waste energy or renewable energy resources.
					(B)Assessment of
			 technical and economic characteristics.
					(C)Utility
			 interconnection.
					(D)Negotiation of
			 power and fuel contracts.
					(E)Permitting and
			 siting issues.
					(F)Marketing and
			 contract negotiations.
					(G)Business planning
			 and financial analysis.
					(H)Engineering
			 design.
					(3)Information
			 disseminationThe information dissemination under paragraph (1)
			 shall include—
					(A)information
			 relating to the topics identified in paragraph (2), including case studies of
			 successful examples; and
					(B)computer software
			 for assessment, design, and operation and maintenance of local energy
			 infrastructure.
					(b)Eligible
			 entityAny nonprofit or for-profit entity shall be eligible to
			 receive assistance under the program established under subsection (a).
			(c)Eligible
			 costsOn application by an eligible entity, the Secretary may
			 award grants to an eligible entity to provide funds to cover not more
			 than—
				(1)100 percent of
			 the cost of initial assessment to identify local energy opportunities;
				(2)75 percent of the
			 cost of feasibility studies to assess the potential for the implementation of
			 local energy infrastructure;
				(3)60 percent of the
			 cost of guidance on overcoming barriers to the implementation of local energy
			 infrastructure, including financial, contracting, siting, and permitting
			 issues; and
				(4)45 percent of the
			 cost of detailed engineering of local energy infrastructure.
				(d)Applications
				(1)In
			 generalAn eligible entity desiring technical assistance under
			 this section shall submit an application to the Secretary at such time, in such
			 manner, and containing such information as the Secretary may require under the
			 rules and procedures adopted under subsection (f).
				(2)Application
			 processThe Secretary shall seek applications for technical
			 assistance under this section—
					(A)on a competitive
			 basis; and
					(B)on a periodic
			 basis, but not less frequently than once every 12 months.
					(e)PrioritiesIn
			 evaluating projects, the Secretary shall give priority to projects that have
			 the greatest potential for—
				(1)maximizing
			 elimination of fossil fuel use;
				(2)strengthening the
			 reliability of local energy supplies and boosting the resiliency of energy
			 infrastructure to the impact of extreme weather events, power grid failures,
			 and interruptions in supply of fossil fuels;
				(3)minimizing
			 environmental impact, including regulated air pollutants, greenhouse gas
			 emissions, and use of ozone-depleting refrigerants;
				(4)facilitating use
			 of renewable energy resources;
				(5)increasing
			 industrial competitiveness; and
				(6)maximizing local
			 job creation.
				(f)Rules and
			 proceduresNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall adopt rules and procedures for the administration
			 of the program established under this section, consistent with the provisions
			 of this Act.
			(g)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $150,000,000 for the period of fiscal years 2014 through 2018,
			 to remain available until expended.
			5.Loan guarantees
			 for local energy infrastructure
			(a)Local energy
			 infrastructure loan guarantee program
				(1)In
			 generalTitle XVII of the Energy Policy Act of 2005 (42 U.S.C.
			 16511 et seq.) is amended by adding at the end the following:
					
						1706.Local energy
				infrastructure loan guarantee program
							(a)In
				generalThe Secretary may make guarantees under this section for
				commercial or innovative projects defined as local energy
				infrastructure in section 3 of the Local Energy Supply and Resiliency Act of
				2013.
							(b)Modification of
				existing authorityThe Secretary shall reserve $4,000,000,000 of
				the loan guarantee authority remaining under section 1703 to provide loan
				guarantees under this section.
							(c)Use of other
				appropriated fundsTo the maximum extent practicable, the
				Secretary shall use funds appropriated to carry out section 1703 that remain
				unobligated as of the date of enactment of this section for the cost of loan
				guarantees under this
				section.
							.
				(2)Table of
			 contents amendmentThe table of contents for the Energy Policy
			 Act of 2005 (42 U.S.C. 15801 et seq.) is amended by inserting after the item
			 relating to section 1705 the following new item:
					
						
							Sec. 1706. Local energy
				infrastructure loan guarantee
				program.
						
						.
				6.Definition of
			 investment areaSection
			 103(16) of the Community Development Banking and Financial Institutions Act of
			 1994 (12 U.S.C. 4702(16)) is amended—
			(1)in subparagraph (A)(ii), by striking
			 or at the end;
			(2)in subparagraph (B), by striking the period
			 at the end and inserting ; or; and
			(3)by adding at the end the following:
				
					(C)has the potential
				for implementation of local energy infrastructure as defined in the
				Local Energy Supply and Resiliency Act of
				2013.
					.
			
